Citation Nr: 1200621	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 1980 to November 1986.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The reopened claim of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 Board decision denied the Veteran's claim for service connection for a psychiatric disorder.  It was determined that a psychiatric disorder was not exhibited in service or form many years after active duty and was not otherwise related to military service.  The decision was not appealed.  

2.  Evidence associated with the claims file since the February 2004 Board decision is new and material; it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The February 2004 Board decision that denied the claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The evidence presented since the February 2004 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for a psychiatric disorder, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

A February 2004 Board decision denied the Veteran's claim for service connection for a psychiatric disorder, finding that there was no evidence that the Veteran had a psychosis manifested to a compensable degree within one year after his discharge from active service and no evidence of a post service chronic residual psychiatric disorder due to military service.  The Veteran was notified in writing of the Board's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7104. 

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in August 2007.  The evidence added to the record since the February 2004 Board decision includes VA and private medical records and statements, dated from 1987 to 2010; and written statements from the Veteran in support of his claim.  In his January 2008 notice of disagreement, the Veteran said that he began to receive treatment for depression 83 days after leaving service.  

The additional records include a September 10, 2007 private medical report from F.S.P., M.D., to the effect that, from February 12, 1987 to March 3, 1988, the Veteran was treated for depression, anxiety, nervousness, and schizophrenia.  According to a February 12, 1987 treatment record from Dr. F.S.P., the Veteran was nervous, anxious, and irritable, and was assessed with depression, and as "nervous/anxious", for which medication was prescribed.  When seen in October 1987, the Veteran complained of anxiety and hearing a voice.  The assessment appears to be depression, schizophrenia, and bipolar disorder (writing unclear).  In January 1988, the Veteran was assessed with major depression and a panic disorder.  A March 1988 record reflects that he heard a voice and the assessment was depression, schizophrenia, and panic disorder.

The evidence added to the record since the February 2004 Board decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service or a psychosis manifested to a compensable degree within one year of discharge, the September 2007 private medical report, and February 12, 1987 to March 3, 1988 private records, from Dr. F.S.P., reflecting that the Veteran complained of hearing a voice, and was diagnosed with and treated for depression, anxiety, and schizophrenia, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a psychiatric disorder, variously diagnosed as major depression and schizophrenia, is reopened. 

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for a psychiatric disorder, variously diagnosed as major depression and schizophrenia, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened. 


REMAND

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  Service treatment records from Darnall Army Hospital reflect the Veteran's treatment for an orthopedic injury.  When examined prior to separation in October 1986, a psychiatric abnormality was not noted.  In a June 2000 private psychiatric evaluation, the Veteran denied receiving psychiatric treatment in service, but admitted one evaluation by a psychiatrist after pushing a female sergeant.  The Veteran described the onset of psychiatric symptoms one year earlier (1999) when he began to hear voices and see dark shadows.  Then, in a March 2001 signed statement, the Veteran said that, in 1982, he was treated for a nervous condition after receiving an Article 15 reprimand.  The service personnel records do not include any reference to an Article 15 reprimand.  

An October 2007 VA treatment record reflects that the Veteran gave a history suffering from depression as a result of an accident in service in 1984 and that he was diagnosed with schizophrenia at this time and hospitalized for psychiatric treatment at Darnall Army Hospital in Fort Hood, Texas, when he was placed on medication.  The Veteran further indicated he was hospitalized at Schoefield Barracks for about three days at Tripler Army Medical Center in Hawaii.  

The Veteran recalled treatment at the Ponce VA outpatient clinic in the years immediately following service, but the earliest records obtained are dated from 1998.  The Veteran's descriptions of the date of onset of symptoms and medical treatment are so inconsistent as not to be reliable.  However, if he is able to approximate the dates any inpatient hospital treatment was administered, an attempt should be made to obtain those records.  

Further, the private medical records from Dr. F.S.P., dated from February 1987 to March 1988, indicate that, when initially seen in February 1987, the Veteran's diagnosis was depression, nervousness, and anxiety, for which medication was prescribed.  However, an October 5, 1987 VA examination report is not referable to complaints or diagnosis of a psychiatric disorder.  But, when seen on October 10, 1987, the Veteran complained of anxiety, panic disorders, and hearing a voice, and was diagnosed with depression, schizophrenia, and bipolar disorder.  

Major depression and a panic disorder were again noted by Dr. F.S.P. in January 1988.  In his September 2007 statement, Dr. F.S.P. said that he treated the Veteran for depression, anxiety/nervousness, and schizophrenia, from February 12, 1987 to March 3, 1988.

VA medical records, dated from 1988 to 2010, indicate that the Veteran was variously diagnosed with schizophrenia, anxiety, major depression, and obsessive compulsive disorder.  In 2000, the Social Security Administration (SSA) found the Veteran totally disabled and eligible for benefits due to schizophrenia.

The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, in October 2007, the Veteran reported that he received psychiatric treatment at the VA medical center (VAMC) in San Juan, Puerto Rico, and the VA Outpatient Clinic in Ponce, at 1010 Paseo del Veterano.  Recent medical records should be obtained from these VA medical facilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to determine within a three month period, when he was hospitalized and treated for psychiatric disability at Darnall Army Hospital in Fort Hood, Texas; and at Schoefield Barracks at Tripler Army Medical Center in Hawaii. The RO/AMC should then make another attempt to secure the Veteran's inservice hospital records through official channels.  

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in San Juan and the VA Outpatient Clinic in Ponce for the period from October 2007 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  

3.	After obtaining any necessary authorization from the Veteran, request the Veteran's complete treatment records from Dr. F.S.P. of Coamo, PR and associate them with the claims folder.  

4.	After completing the development actions requested above, schedule the Veteran for a VA psychiatric examination performed by a physician with expertise to evaluate psychotic disorders.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

For each psychiatric disorder diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) that it is related to the Veteran's active service.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether the October 1987 and other private treatment records from Dr. F.S.P. (noting the Veteran's complaints of hearing a voice, and diagnoses of major depression, panic disorder, and schizophrenia) represent the onset of the Veteran's currently diagnosed undifferentiated schizophrenia and major depression.  The examiner should be aware that the Board does not find that the Veteran himself is a reliable historian, as discussed in this Remand.  A rationale should be provided for all opinions rendered.

5.	Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for a psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


